STOCK TRANSFER AGREEMENT

BETWEEN

DRM INFORMATICS CORP. AND PREVENTIA INC.




THIS STOCK TRANSFER AGREEMENT (this ''Agreement'') is made, entered into and
shall be deemed effective as of the 13th day of August 2012, BETWEEN Alan
Mintzer, an individual currently residing at17208 Skylands Court, Freehold, NJ,
USA 07728 (the ''Seller'') and Preventia Inc., a Nevada Corporation (the
''Purchaser'') whose principal place of business is located at 36 Toronto
Street, Suite 1150, Toronto, Ontario, Canada M5C 2C5.

WHEREAS, the Seller owns all of the shares of DRM INFORMATICS CORP. (''DRM
INFORMATICS CORP.''), a Delaware corporation, free and clear of all liens and/or
encumbrances.

WHEREAS, the Purchaser desires to engage in a business similar to that conducted
by DRM INFORMATICS CORP., and desires to acquire all the shares of the Seller
with a view to integrating and combining the operations of DRM INFORMATICS CORP.
with its own operations.

WHEREAS, the parties intend that this transaction constitute a tax-free exchange
of the Sellers' stock of DRM INFORMATICS CORP. solely in exchange for voting
capital stock of the Purchaser, in accordance with the provisions of Section
368(a)(1)(B) of the Internal Revenue Code, and all terms contained herein shall
be interpreted to effectuate such intent.

  NOW, THEREFORE, in consideration of the premises and of the mutual covenants
set forth in this Agreement, the parties, each intending to be legally bound,
agree as follows:




1. Exchange. Immediately after the execution of this Agreement, the Seller shall
exchange all of his common shares in DRM INFORMATICS CORP., consisting of
2,000,000 common shares of stock with a $.001 par value, duly endorsed and
sealed, for a total of 25,000,000 shares of common stock with a par value of
$.001, duly endorsed and sealed, of the Purchaser.  It is hereby further
understood and agreed that Seller hereby directs the Purchaser to issue said
25,000,000 common shares to the individuals set forth in “Exhibit A” (the
''Seller’s Designees'') of this Agreement in the amounts set forth next to their
name in consideration for the interest they owned in a successor entity known as
DRM Informatics, Inc., a Delaware corporation. This transaction shall be
completed in accordance with the provisions of Section 368(a)(1)(B) of the
Internal Revenue Code.  The common shares of the Purchaser delivered to the
Seller and/or the Seller’s Designees shall be validly issued, fully paid and
non-assessable. In addition, all certificates evidencing the common shares being
delivered by the Purchaser to the Seller and the Seller’s Designees will bear
the following legend, as well as any legend required under applicable state
securities laws:

 THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”) OR ANY STATE SECURITIES OR
“BLUE SKY LAWS,” AND MAY NOT BE OFFERED, SOLD, TRANSFERRED, ASSIGNED, PLEDGED OR
HYPOTHECATED ABSENT AN EFFECTIVE REGISTRATION THEREOF UNDER SUCH ACT OR
COMPLIANCE WITH RULE 144 PROMULGATED UNDER SUCH ACT, OR UNLESS THE COMPANY HAS
RECEIVED AN OPINION OF COUNSEL, REASONABLY SATISFACTORY TO THE COMPANY AND ITS
COUNSEL, THAT SUCH REGISTRATION IS NOT REQUIRED

2. Mutual Obligations of the Parties. The Seller will indemnify and hold the
Purchaser harmless from any loss or expense which the Purchaser may sustain by
reason of any claim presented against Purchaser as to the validity of the
Seller’s title to the common shares of DRM INFORMATICS CORP. transferred to the
Purchaser. The Purchaser will indemnify and hold the Seller and/or the Seller’s
Designees harmless from any loss or expense which the Seller and/or the Seller’s
Designees may sustain by reason of any claim presented against the Seller and/or
the Seller’s Designees as to the validity of the Purchaser’s title and authority
to issue the common shares of the Purchaser to be issued to the Seller and/or
Seller’s Designees pursuant to this Agreement.

 

1

 

3. Representations of the Seller. The Seller hereby represents and warrants:

a) The Seller is the sole owner of and has the sole right to sell all of the
issued and outstanding common shares of DRM INFORMATICS CORP.  In addition, the
Seller owns all of the issued and outstanding common shares of DRM INFORMATICS
CORP. free and clear of all liens and/or encumbrances.

b) DRM INFORMATICS CORP. is a corporation duly organized and existing under the
laws of the State of Delaware, with the authority to issue 2,000,000 shares of
common stock, with a $.001 par value, of which 2,000,000 common shares are
issued and outstanding.

c) As of the date hereof: (i) Uniloc Luxembourg S.A. is the sole and exclusive
owner of U.S. Patent No. 6,857,067 for “System and Method for Preventing Access
to Electronic Data” (the “Patent”, which term includes all intellectual property
related thereto); and (ii) DRM INFORMATICS CORP. is presently the only licensee
of the Patent.

d) The Seller shall use his best efforts to assist the Purchaser in purchasing
the Patent from Uniloc Luxembourg S.A., amending the license from Uniloc
Luxembourg S.A. to provide for an exclusive license, and/or such other actions
as may deemed appropriate by the board of directors of the Purchaser and/or DRM
INFORMATICS CORP. to most effectively protect and enforce their respective
intellectual property rights.

4. Representations of the Purchaser. The Purchaser hereby represents and
warrants:

a) The Purchaser is a corporation duly organized and existing under the laws of
the State of Nevada with the authority to issue 1,000,000,000 shares of common
stock having a par value of $.001 per share.

b) This transaction has been duly authorized and approved by the board of
directors of the Purchaser.

c) The Purchaser has the ability to issue the 25,000,000 common shares of the
Purchaser that it is exchanging for the stock of the Seller in this transaction
free and clear of all liens and/or encumbrances.

5. Benefit. This Agreement shall be binding upon and shall inure to the benefit
of the parties, and their respective successors, assigns and legal
representatives.

6. Lock Up Period. It is hereby understood and agreed that all common shares to
be issued by the Purchaser to the Seller and/or the Seller’s Designees shall be
issued and the stock certificates forwarded to the Seller’s attorney, David A.
Weinstein, Esq., as soon as reasonably practicable after the Closing Date.  It
is hereby further understood and agreed that all of the common shares issued and
stock certificates representing said common shares to be issued to the Seller
and/or the Seller’s Designees shall be held in escrow by the attorney for the
Seller, David A. Weinstein, Esq, located at 4400 Route 9 South, Suite 1000,
Freehold, NJ 07728, and shall not be released by said escrow agent to the Seller
and/or the Sellers’ Designees until on or after August 13, 2013. On or after
August 13, 2013, David A. Weinstein Esq. “Mr. Weinstein”) shall be hereby
authorized to release to the Seller and/or the Seller’s Designees the shares
issued and stock certificates representing said shares to be issued to the
appropriate party as identified in “Exhibit A.” of this Agreement without any
recourse and/or penalty associated with said act by any party to this
transaction.  Further, the Purchaser shall pay and otherwise be responsible for
the reasonable cost of the Seller’s legal costs and fees invoiced by Mr.
Weinstein for acting as escrow agent and/or distributing said stock
certificates.  Such amounts shall be paid and/or reimbursed (as applicable)
within thirty (30) days of receipt by the Purchaser of an invoice evidencing
such legal costs and fees. Both parties hereby agree to fully indemnify and hold
harmless Mr. Weinstein from any and all claims made by any party regarding Mr.
Weinstein acting as escrow agent for said stock; provided however that the
aforementioned duty to indemnify and harmless shall not apply where such
claim(s) stems from Mr. Weinstein’s gross negligence or willful misconduct.
 Notwithstanding anything to the contrary herein, the Seller and/or the Seller’s
Designees who shall be issued shares of the common stock of the Purchaser shall
have all rights and privileges of any other shareholder of the Purchaser,
immediately after the closing of the stock transfer contemplated herein, even
though they shall not in physical possession of the shares to be issued or the
stock certificates representing said issuance until on or after August 13, 2013.
 

 

 

2


      7.  Miscellaneous.

a)

This Agreement and the stock transfer contemplated hereunder shall be deemed
closed as of 8:30am (EST) on the 13th day of August, 2012 (the “Closing Date”).

b)

Any notice or other communication given hereunder shall be deemed sufficient if
in writing and sent by registered or certified mail, return receipt requested,
or delivered by hand against written receipt therefor, addressed as follows:




If to the Seller, to it at:




17208 Skylands Court

Freehold, NJ 07728




With a copy to:




Law Offices of David A. Weinstein, PC

4400 Route 9 South, Suite 1000

Freehold, NJ 07728




Attn:  David A. Weinstein, Esq.




If to the Purchaser, to it at:




Robert Stevens, President

Preventia, Inc.

36 Toronto Street, Suite 1150

Toronto, Ontario, Canada M5C 2C5




With a copy to:




Soble Law

36 Toronto St., Suite 1150

Toronto, Ontario, Canada M5C 2C5




Attention:  Matthew T. Soble







3

 

Notices shall be deemed to have been given or delivered on the date of mailing,
except notices of change of address, which shall be deemed to have been given or
delivered when received.

c)

This Agreement shall not be changed, modified or amended except in writing
signed by the parties to be charged, and this Agreement may not be discharged
except by performance in accordance with its terms or in writing signed by the
party to be charged.

d)

This Agreement shall be binding upon and inure to the benefit of the parties
hereto and to their respective heirs, legal representatives, successors and
assigns.  This Agreement sets forth the entire agreement and understanding
between the parties as to the subject matter hereof and merges and supersedes
all prior discussions, agreements and understandings of any and every nature
among them.

e)

NOTWITHSTANDING THE PLACE WHERE THIS AGREEMENT MAY BE EXECUTED BY ANY OF THE
PARTIES HERETO, THE PARTIES EXPRESSLY AGREE THAT ALL THE TERMS AND PROVISIONS
HEREOF SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEVADA WITHOUT REGARD TO SUCH STATE’S PRINCIPLES OF CONFLICTS OF LAW.
 THE PARTIES HEREBY IRREVOCABLY CONSENT TO THE JURISDICTION OF THE UNITED STATES
DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK AND AGREE TO SAID VENUE.

f)

In order to discourage frivolous claims the parties agree that unless a claimant
in any proceeding arising out of this Agreement succeeds in establishing their
claim and recovering a judgment against another party (regardless of whether
such claimant succeeds against one of the other parties to the action), then the
other party shall be entitled to recover from such claimant all of its/their
reasonable legal costs and expenses relating to such proceeding and/or incurred
in preparation therefor.

g)

The holding of any provision of this Agreement to be invalid or unenforceable by
a court of competent jurisdiction shall not affect any other provision of this
Agreement, which shall remain in full force and effect.  If any provision of
this Agreement shall be declared by a court of competent jurisdiction to be
invalid, illegal or incapable of being enforced in whole or in part, such
provision shall be interpreted so as to remain enforceable to the maximum extent
permissible consistent with applicable law and the remaining conditions and
provisions or portions thereof shall nevertheless remain in full force and
effect and enforceable to the extent they are valid, legal and enforceable, and
no provisions shall be deemed dependent upon any other covenant or provision
unless so expressed herein.

h)

It is agreed that a waiver by either party of a breach of any provision of this
Agreement shall not operate, or be construed, as a waiver of any subsequent
breach by that same party.

i)

All of the representations and warranties contained in this Agreement shall
survive execution and delivery of this Agreement.

j)

It is hereby understood and agreed that immediately after the closing of the
stock transfer contemplated herein, the Purchaser shall invest in and/or loan to
DRM INFORMATICS CORP. the aggregate sum of $50,000.00 on terms and conditions
that shall be mutually agreed upon between the Purchaser, the Seller, and DRM
INFORMATICS CORP.  The parties further hereby agree that the aforementioned
$50,000.00 shall be wired to an account designated by the Seller.  This
provision shall survive closing of the stock transfer contemplated herein and a
breach of this provision shall be deemed a breach of this Agreement.

k)

It is hereby understood and agreed that on or before August 27, 2012 the
Purchaser shall invest in and/or loan to DRM INFORMATICS CORP. the aggregate sum
of $350,000.00 on terms and conditions that shall be mutually agreed upon
between the Purchaser, the Seller, and DRM INFORMATICS CORP.  This provision
shall survive the closing of the stock transfer contemplated herein and a breach
of this provision shall be deemed a breach of this Agreement.

4

 

l)

It is hereby understood and agreed that upon the completion by DRM INFORMATICS
CORP. of a functional prototype of the product referenced in U.S. Patent No.
6,857,067 (and as more fully described in Exhibit “B”) acceptable to the
Purchaser (acting reasonably) within ninety (90) days after the date of the
transfer of funds to DRM INFORMATICS CORP OF $350,000 as referenced in
subsection (k) above, the Purchaser shall invest in and/or loan to DRM
INFORMATICS CORP. the aggregate sum of $13,200,856.00 on terms and conditions
that shall be mutually agreed between the Purchaser, the Seller, and DRM
INFORMATICS CORP.  This provision shall survive closing of the stock transfer
contemplated herein and a breach of this provision shall be deemed a breach of
this Agreement.

m)

It is hereby understood and agreed that the Purchaser and the Seller shall enter
into an employment agreement, which shall be deemed effective as of August 13,
2012, on terms and conditions to be mutually agreed between the Seller and DRM
INFORMATICS CORP., to employ Alan Mintzer as the President and Chief Executive
Officer of DRM INFORMATICS CORP. for a period of three (3) years with a monthly
salary of $25,000 (USD) payable on the 1st day of each month following the
Closing Date.  This provision shall survive closing of this transaction and a
breach of this provision shall be deemed a breach of this Agreement.

n)

It is hereby understood and agreed that the parties shall sign all agreements
and documents necessary to effectuate the terms and conditions of the Letter of
Intent executed by the parties hereto and effective as of July 25, 2012
(attached hereto as Exhibit “C”), within thirty (30) days after the Closing
Date. This provision shall survive closing of the stock transfer contemplated
herein and a breach of this provision shall be deemed a breach of this
Agreement.

o)

In the event of a breach of this Agreement by the Purchaser of subsections (j),
(k), (l), (m) and/or (n) that is not remedied within thirty (30) days after
written notice by the Seller to the Purchaser, the Seller shall be entitled to
payment by the Purchaser to the Seller of the amounts contemplated in subsection
(m), in accordance with subsection (m), plus all reasonable attorney fees and
costs associated with obtaining said funds; provided however that the Seller’s
right to such payment(s) is conditional on: (i) DRM INFORMATICS CORP. not being
in breach of the investment/loan agreements contemplated in subsections (j) ,(k)
and/or (l) (as applicable); and (ii) if the employment agreement contemplated in
subsection (m) is entered into prior to the Seller’s demand for payment pursuant
to this subsection (o), the Seller being entitled to such payment(s).  This
provision shall survive closing of this transaction.  

p)

Notwithstanding anything to the contrary herein and/or any employment agreement
entered into between DRM INFORMATICS CORP. and the Seller, DRM INFORMATICS CORP.
cannot terminate the Seller’s employment as contemplated in subsection (o) until
the later of: (i) the date upon which the Purchaser fulfills all of its
obligations set forth in subsections (j) and (k); and (ii) ninety (90) days
after the Closing Date.   

q)

It is acknowledged and agreed that the issuance of stock in the Purchaser is the
sole and complete consideration for the transfer of 100% of the outstanding
stock of DRM INFORMATICS CORP. by the Seller to the Purchaser.  Furthermore, and
for purposes of clarity, the remedy contemplated in subsections (o) and (p) is
and shall be the Seller’s sole remedy with respect to breach of subsections (j),
(k), (l), (m) and/or (n) and no breach of said subsections shall result in the
unwinding of the stock transfer contemplated in and effectuated by this
Agreement.

r)

The parties agree to execute and deliver all such further documents, agreements
and instruments and take such other and further action as may be necessary or
appropriate to carry out the purposes and intent of this Agreement.

s)

This Agreement may be executed in two or more counterparts each of which shall
be deemed an original, but all of which shall together constitute one and the
same instrument.

t)

Nothing in this Agreement shall create or be deemed to create any rights in any
person or entity not a party to this Agreement.


5


 







IN WITNESS WHEREOF, the parties have signed this Agreement as of the date first
above written.









PURCHASER:  




PREVENTIA INC.




By: _____________________

       Robert J. Stevens, President













SELLER:







_____________________

_____________________

Witness

                                                    ALAN MINTZER





6







EXHIBIT “A”: REGISTRATION OF SHARES IN THE PURCHASER

The common shares of the Purchaser to be issued pursuant to this Agreement shall
be registered to Alan Mintzer and the other individuals listed below (being the
“Seller’s Designees”) as follows:

 

 

 

Shareholder Name

Address Shareholder

PVTA Shares

Alan Mintzer

17208 Skylands Court, Freehold, NJ 07728

10,350,000

Sidney Opatut

122 Stirrup Drive, Freehold, N.J. 07728

2,950,000

Benson Hausman

984 Stillwater Road, Stamford CT. 06902

1,250,000

Joel Krawitz

176 Cannon Road, Wilton, CT. 06897

1,250,000

Sidney Opatut

122 Stirrup Drive, Freehold, N.J. 07728

450,000

Pamela Lopes

78 Demerest Drive, Manalapan, NJ. 07726

250,000

Don Messinger

1757A East 2nd Street, Scotch Plains, N.J. 07076

2,700,000

Sharon Hyman

1757A East 2nd Street, Scotch Plains, N.J. 07076

300,000

Barry Zion

181 Mountainside Dr., Gouldsboro, Pa. 18424

125,000

Matthew Baron

15 Whitman Road, Morganville, N.J. 07751

62,500

Gerald Krawitz

176 Cannon Road, Wilton, CT. 06897

125,000

Martin Krutzel

44 Eastwood Blvd., Manalapan, N.J. 07726

62,500

Stuart Katz

27 Longstreet Rd., Manalapan, N.J. 07726

62,500

Steve Blau

4 Richard Ct, Manalapan, N.J. 07726

62,500

Carl Baylis

271 Park Ave., Harrison, N.Y. 10528

250,000

John Randazzo

364 Morris Ave., Rockville Centre 11570-2417

125,000

Richard Griesbach

208 Highway 79, Wickatunk, N.J. 07765

62,500

Mort Stenzler

7719 Aralia Way, Seminole, FL 33777

62,500

Jessie Esposito

210 3rd St., Unit 2302, Bradenton, Fl. 34205

62,500

Paul Waldman

57-19 Bridgewaters Drive, Oceanport, N.J. 07757

50,000

Lauren Solomon

6231 Residencia, Newport Beach, CA 92660

125,000

Mike Schurott

506 North Bicycle Path, Port Jefferson Station, N.Y. 11776

62,500

Lynn Lessell

17208 Skylands Court, Freehold, NJ 07728

2,500,000

Sara Mintzer

177 Tulip Lane, Freehold, NJ 07728

687,500

Jacqui Mintzer

17208 Skylands Court, Freehold, NJ 07728

687,500

Robert DiCarlo

10 Equestrian Court, Stony Brook, NY 11790

125,000

David A. Weinstein

6 Veronica Court, Manalapan, NJ 07726

200,000

 

 

 

TOTAL

 

25,000,000











7







EXHIBIT “B”: PROTOTYPE

For the purposes of this Agreement, to be deemed “working”, the prototype of the
hardware must be an Industry Standard smart chip USB key and the prototype of
the system as a whole must include:




·

Database (storing license data)

·

Simple Test Application with and without implementation

·

Chip & DB Utility Application

·

License Maintenance Utility




and must be able to demonstrate the following:




a)

DEMONSTRATE USE OF ANTI-PIRACY SYSTEM USING LICENSE CHIP TECHNOLOGY
“SECUREtechnologies”)

·

Show Virgin Chip (using chip & db utility app)

·

Show Simple Test Application runs without license when application not
implemented with SECUREtechnologies.

·

Show Simple Test Application implemented with SECUREtechnologies does not run
when license not present.

·

Add license to virgin chip

·

Show Server Database with newly added license (using chip & db utility app)

·

Show virgin chip is no longer virgin and has license for simple test application
(using chip & db utility app)

·

Show Simple Test Application implemented with SECUREtechnologies runs when
license is present.

·

Show Simple Test Application does not run when license chip removed.

·

Show Simple Test Application runs again when license chip replaced

·

Disconnect Network and show how simple test app runs with PC disconnected from
network and license chip attached.

·

At 2nd client pc, show how simple test application does not run without license
chip.

·

Using license chip from 1st client pc, connect license chip to 2nd client pc,
and show how simple test application runs with license chip attached.

·

At 1st client pc, show how simple test application no longer functions with
license chip removed.




DEMONSTRATE AUTOMATIC UPDATE OF LICENSE CHIP




·

Show 2nd license chip preloaded with 3 days before expiration (using chip & db
utility app)

·

Show the 2nd license chip After the Simple Test Application updating the license
with a new 30 days before the next expiration.

·

Show 2nd license chip with new expiration date.




DEMONSTRATE MANUAL UPDATE OF LICENSE CHIP

·

Show 3rd license chip preloaded with 10 days before expiration (using chip & db
utility app)

·

Manually Update license on 3rd license chip with new 30 days before expiration

·

Show 3rd license chip with new expiration date (using chip & db utility app)




DEMONSTRATE PROCESS TO ADDRESS LOST OR STOLEN LICENSE CHIP

·

“Report 2nd license chip lost or stolen”, updating server DB so 2nd license is
never updated again.

·

Show server DB with 2nd license chip no longer valid

·

Show 4th license chip is a virgin chip (using chip & db utility app)

·

Show that Simple Test Application does not run with virgin 4th license chip

·

Request an update to the connected license chip (4th license chip)

·

Show 4th license chip contains a valid license for Simple Test Application
(using chip & db utility app)

·

Show that Simple Test Application runs with newly updated 4th license chip





8







EXHIBIT “C”




See attached.





9





